ORDER

PER CURIAM.
L.B. (“mother”) appeals the judgment of the trial court terminating her parental rights. On appeal mother claims that there was not clear, cogent, and convincing evidence supporting termination under section 211.447.4(2) RSMo (Supp.1998) or *889section 211.447.2(2)(b) and that termination was not in the best interests of the children.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).